                                          Case 4:19-cv-06127-HSG Document 21 Filed 03/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                 Case No. 19-cv-06127-HSG
                                         DREVALEVA,
                                   8                                                        ORDER REGARDING CASE STATUS
                                                        Plaintiff,
                                   9
                                                 v.
                                  10
                                         DEPARTMENT OF VETERANS
                                  11     AFFAIRS,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Prior to reassignment to the undersigned, Judge Alsup ordered the case closed because it

                                  15   was a “duplicate opened in error,” and the case was terminated. Dkt. No. 19. Accordingly, the

                                  16   Court reemphasizes that this case is closed. No further filings shall be accepted in this closed

                                  17   case.

                                  18

                                  19           IT IS SO ORDERED.

                                  20   Dated: 3/26/2021

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
